Exhibit 10.1

 
NABUFIT GLOBAL, INC.
COMMON STOCK SUBSCRIPTION AGREEMENT


The undersigned (the "Investor") hereby confirms its agreement with NABUfit
Global, Inc., a Delaware corporation (the "Company") as follows:
1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Shares attached hereto as Annex I (collectively, (this "Agreement") is made
as of the date set forth below between the Company and the Investor.
2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 5,000,000 shares of its common stock, par value $0.0001 per
share (the "Common Stock"), of the Company (the "Shares"). The purchase price
per Share shall be $0.92 (the "Share Purchase Price"). The Shares will be
certificated and the Shares shall be immediately transferable upon issuance.
3. The offering and sale of the Shares (the "Offering") are being made pursuant
to (1) an effective Registration Statement on Form S-1, File No. 333-210325
(including any additional registration statement filed with respect thereto
pursuant to Rule 462(b) under the Shares Act (as defined below) the
"Registration Statement") filed by the Company with the Shares and Exchange
Commission (the "Commission") (including the prospectus contained therein (the
"Prospectus") and (2) if applicable, certain "free writing prospectuses" (as
that term is defined in Rule 405 under the Shares Act of 1933, as amended (the
"Shares Act")), that have been or will be filed with the Commission and
delivered to the Investor on or prior to the date hereof (the "Issuer Free
Writing Prospectus"), containing certain supplemental information regarding the
Shares, the terms of the Offering and the Company.
4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate Purchase Price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by an underwriter or placement agent and that there is no minimum
offering amount.
5. The Shares shall be settled as follows:
A. Cash Settlement.  Investor shall pay to the firm of NÉMETH & SIGETTY A/S
("Escrow Agent") via direct wire transfer, cash or other immediately available
funds an amount equal to the aggregate purchase price for the Shares being
purchased by the Investor to the following account designated by the Company:
[To be separately provided to the Investor.]
Upon receipt of the Purchase Price, the Escrow Agent shall provide a copy of
this Agreement to the Company's Transfer Agent with instructions to deliver a
certificate representing the Shares ("Certificate").  Upon receipt of the
Certificate, the Escrow Agent shall deliver the Certificate to the Investor and
the funds to the Company.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE
CERTIFICATE FOR THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR
THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. ("FINRA") or
an Associated Person (as such term is defined under the FINRA's NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:
a. _________________________________________________
b. _________________________________________________
 (If no exceptions, write "none." If left blank, response will be deemed to be
"none.")
7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Prospectus, filed June 6, 2016 which is a part of the Company's
Registration Statement, the documents incorporated by reference therein and any
free writing prospectus (collectively, the "Disclosure Package"), prior to or in
connection with the receipt of this Agreement. The Investor acknowledges that,
prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the Offering, including pricing
information (the "Offering Information"). Such information may be provided to
the Investor by any means permitted under the Shares Act, including a free
writing prospectus and oral communications.
8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company sending (orally, in writing or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until the Investor has been delivered the Offering
Information and this Agreement is accepted and countersigned by or on behalf of
the Company.

--------------------------------------------------------------------------------

9. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof are the material pricing terms of the Offering.
Number of Shares:
Purchase Price per Share: USD $0.92
Aggregate Purchase Price: USD $


[Signature Page Follows]


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
 
 Dated as of: 29 June, 2016
 
 
 
 
 INVESTOR
 
 
 
 
 
 
 
By: 
 
 
Print Name: 
 
 
Title: 
 
 
Address: 
 
 
 
 
 
 
 
 
Agreed and Accepted 
 
this 29 day of June, 2016: 
 
NABUFIT GLOBAL, INC. 
 
By: 
 
  Title:   

 
 
  



--------------------------------------------------------------------------------



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES


1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.
2. Agreement to Sell and Purchase the Shares;
2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the "Signature Page") for the aggregate purchase price
therefor set forth on the Signature Page.
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (or, alternatively, sell
Shares pursuant to the Prospectus without any Subscription Agreement) (the
"Other Investors") and expects to complete sales of Shares to them. The Investor
and the Other Investors are hereinafter sometimes collectively referred to as
the "Investors," and this Agreement and the Subscription Agreements executed by
the Other Investors are hereinafter sometimes collectively referred to as the
"Agreements."
2.3 Investor represents and acknowledges that the no placement agent or other
person is owed any commissions or other amounts related to the sale of the
Shares to the Investor.
2.4 The Company confirms that neither it nor any other person acting on its
behalf has provided the Investor or their agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information, except as will be disclosed in the Prospectus and/or in
the Company's Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.
3. Closings and Delivery of the Shares and Funds.
3.1 Closing.  The completion of the purchase and sale of the Shares (the
"Closing") shall occur at a place and time (the "Closing Date") as agreed upon
by the Company and the Investors. At the Closing, the Company shall deliver the
Company's transfer agent a copy of this Agreement and instructions to issue a
certificate evidencing the Shares set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor.
3.2 Conditions to the Obligations of the Parties.
(a) Conditions to the Company's Obligations. The Company's obligation to issue
and sell the Shares to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Shares being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
(b) Conditions to the Investor's Obligations. The Investor's obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date. The Investor's obligations
are expressly not conditioned on the purchase by any or all of the Other
Investors of the Shares that they have agreed to purchase from the Company.
3.3 Delivery of Funds.  Payment for the Shares shall be made as follows:
(a) Cash Settlement.  Investor shall pay via direct wire transfer an amount
equal to the aggregate purchase price for the Shares being purchased by the
Investor to the following account designated by the Company:
[To be separately provided to the Investor]
3.5 Delivery of Shares.
(a) Cash Settlement:  If the Investor elects to have a cash settlement, the
Investor shall wire or provide other immediately available funds to the Escrow
Agent and the Escrow Agent shall deliver a copy of the Agreement to the transfer
agent and instructions regarding the issuance of a certificate to the Investor
representing the Shares.
4. Representations, Warranties and Covenants of the Investor.
The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:
4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the Shares set forth on
the Signature Page, has received and is relying only upon the Disclosure Package
and the documents incorporated by reference therein and the Offering
Information.

--------------------------------------------------------------------------------

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required and (b) if the Investor is outside the United States, it
will comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Shares or has in
its possession or distributes any offering material, in all cases at its own
expense.
4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors' and
contracting parties' rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).
4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares.
4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
4.6 Investor has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company's securities). The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) from the time the Investor received material pricing information
regarding the offering until the time that the transactions contemplated by this
Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Shares acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws. For purposes hereof, "Short Sales" include, without limitation, all "short
sales" as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, "put equivalent positions" (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
4.7 The Investor has been afforded, (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the Offering and the merits and
risks of investing in the Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.
5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company and the Investor herein will survive the execution of this Agreement,
the delivery to the Investor of the Shares being purchased and the payment
therefor.
6.  Notices.  All notices, requests, consents and other communications hereunder
will be in writing, will be delivered (a) if within the domestic United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, and (iv) if delivered by email attachment or facsimile number, upon the
date of transmission, and will be delivered and addressed as follows:
(a) if to the Company:


626 East 1820 North
Orem, Utah 84097
Attention: Bob Bench

--------------------------------------------------------------------------------



with a copy to:


Carman Lehnhof Israelsen, LLP
299 South Main Street, Suite 1300
Salt Lake City, Utah 84111
Attention: J. Martin Tate
Email: mtate@clilaw.com


(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Investor.
8.  Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10. Governing Law.   This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
(or the filing by the Company of an electronic version thereof with the
Commission).
12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor's receipt of the Company's signed counterpart to this Agreement,
together with the Prospectus (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company's sale of the Shares to such Investor.
13.  Press Release; Disclosure. The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on July 1, 2016 issue a press release announcing the Offering and disclosing all
material information, including, without limitation, the material terms,
regarding the Offering, not previously disclosed, permitted under existing SEC
rules applicable to press releases, and (b) as promptly as practicable on July
1, 2016 file a current report on Form 8-K with the Shares and Exchange
Commission. From and after the issuance of such press release, the Company
represents to the Investor that it shall have publicly disclosed all material,
non-public information delivered to the Investor by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement. In
addition, effective upon the issuance of such press release, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
subsidiaries or any of their respective officers, directors, agents, employees
or affiliates on the one hand, and the Investor or any of their affiliates on
the other hand, shall terminate. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, which shall be
disclosed pursuant to the press release required above, the Company covenants
and agrees that neither it, nor any other person acting on its behalf will
provide Investor or its agents or counsel with any information that constitutes,
or the Company reasonably believes constitutes, material non-public information,
unless prior thereto the Investor shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
To the extent that the Company delivers any material, non-public information to
an Investor without the Investor's consent, the Company hereby covenants and
agrees that the Investor shall not have any duty of confidentiality to the
Company, any of its subsidiaries, or any of their respective officers,
directors, agents, employees or affiliates, or a duty to the Company, any of its
subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Investor shall remain subject to applicable law.
To the extent that any notice provided pursuant to this Agreement constitutes,
or contains, material, non-public information regarding the Company or any
subsidiaries, the Company shall simultaneously file such notice with the SEC
pursuant to a Current Report on Form 8-K. The Company understands and confirms
that the Investor shall be relying on the provisions of this Section 13 in
effecting transactions in securities of the Company.
14. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that:
14.1 The Registration Statement and any prospectus included therein, including
the Prospectus and any supplement thereto, complies in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Shares and Exchange Commission (the "Commission") promulgated thereunder and all
other applicable laws and regulations. At the time the Registration Statement
and any amendments thereto becomes effective (or became effective, as
applicable), at the date of this Agreement and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Shares Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the Shares Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendments or supplements thereto, at the
time the Prospectus or any amendment or supplement thereto was issued and at the
Closing Date, complied, and will comply, in all material respects with the
requirements of the Shares Act and did not, and will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

--------------------------------------------------------------------------------

14.2 As of their respective dates, all reports, schedules, forms, statements and
other documents filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act during the two (2) years prior to the
date hereof (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the "SEC Documents") complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder applicable to the SEC Documents, and none of the SEC Documents, at
the time they were filed with the Commission, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. The Company is not
currently contemplating to amend or restate any of the financial statements
(including without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the "Financial Statements"), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with generally accepted accounting principles and
the rules and regulations of the Commission. The Company has not been informed
by its independent accountants that they recommend that the Company amend or
restate any of the Financial Statements or that there is any need for the
Company to amend or restate any of the Financial Statements.
15. Equal Treatment of Purchasers. No consideration (including any modification
of any subscription agreement executed pursuant to the Offering each a
"Transaction Document")) shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to the each investor party to the
Offering pursuant to this Agreement or other Subscription Agreements, including
the Investor. For clarification purposes, this provision constitutes a separate
right granted to the Investor by the Company and negotiated separately by the
Investor, and is intended for the Company to treat the investors party to the
Offering as a class and shall not in any way be construed as any of the
investors party to the Offering acting in concert or as a group with respect to
the purchase, disposition or voting of Shares or otherwise.
16. USA PATRIOT Act.  To comply with applicable laws, rules and regulations
designed to combat money laundering or terrorism, Investor shall provide the
information on Exhibit B hereto.

--------------------------------------------------------------------------------



EXHIBIT A
NABUFIT GLOBAL, INC.
INVESTOR QUESTIONNAIRE


Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:


1.
The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:

          
____________________________________________________________________________
 
2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:

  

          
____________________________________________________________________________
 
3.      The mailing address of the registered holder listed in response to item
1 above:
 
        
____________________________________________________________________________


4.      The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:
 
        
____________________________________________________________________________
  






--------------------------------------------------------------------------------



EXHIBIT B
USA PATRIOT ACT COMPLIANCE
i.
Name of the bank from which the Investor's payment to the Company is being wired
(the "Wiring Bank"):

____________________________________________________________________________
ii.
Is the Wiring Bank located in the United States or another "FATF Country"1?

☐Yes
☐No


iii.
If the Investor answered "Yes," is the Investor a customer of the Wiring Bank?

☐Yes
☐No


If the Investor answered "No" to questions 2 or 3 above, the Investor may be
required, if the Investor is an individual, to produce a copy of a passport or
identification card, together with any evidence of the Investor address, such as
a utility bill or bank statement, and date of birth.  If the Investor is an
entity, the Investor may be required to produce a certified copy of the
Investor's certificate of incorporation, articles of association (or the
equivalent) or certificate of formation or limited partnership (or the
equivalent), and the names, occupations, dates of birth and residential and
business addresses of all directors.



--------------------------------------------------------------------------------

1 As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (each an "FATF Country") are:  Argentina, Australia,
Austria, Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece,
Hong Kong, Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the
Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden,
Switzerland, Turkey, United Kingdom, and the United States.  The list of FATF
Countries may be expanded to include future FATF members and FATF compliant
countries, as appropriate.

--------------------------------------------------------------------------------



 